Citation Nr: 0021974	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left distal fibula fracture, evaluated as 10 percent 
disabling, prior to May 12, 1998.  

2.  Entitlement to an increased evaluation for residuals of 
left distal fibula fracture, evaluated as 20 percent 
disabling, beginning May 12, 1998.  

3.  Entitlement to an increased evaluation for residuals of 
right ulna fracture, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

6.  Entitlement to an increased (compensable) evaluation for 
a scar of the abdomen.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which increased evaluations were 
denied for the above-noted service-connected disabilities.  
In July 1998, an increased evaluation of 20 percent disabling 
was granted for residuals of a left distal fibula fracture, 
effective May 12, 1998.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development is needed prior to 
adjudication of the claims on appeal.  

Initially, the Board notes that the instant appeals have been 
ongoing since the veteran initiated his claims in 1993.  In 
January 1998, the veteran indicated that he had received 
treatment for his service-connected disabilities from VAMC's 
in Montgomery, Birmingham, and Tuskegee since the time that 
he filed his notice of disagreement.  The record indicates 
that the RO requested copies of the veteran's VA treatment 
records for the period of April 1993 to September 1994; 
thereafter, no additional treatment records were requested 
until 1999, at which time the RO requested and received 
records dated from March 1999 to September 1999.  

There is no indication from the record that the RO has 
attempted to obtain the veteran's pertinent VA outpatient 
treatment records for the period of 1994 to 1999.  At his 
personal hearing in May 2000, the veteran submitted some of 
the missing VA records.  However, it is unclear from the 
record whether all of the records have been received from all 
three of the VA facilities where the veteran received 
treatment between 1994 and 1999.  Most notably, the records 
from a right carpal tunnel release procedure in 1995 have not 
been associated with the claims folder.  These records may be 
pertinent to the veteran's increased evaluation claims and 
thus, the RO will have the opportunity to obtain these 
records on remand.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).

In addition, the record indicates that the service-connected 
residuals of a right ulna fracture may include neurological 
impairment.  As noted, the veteran underwent a right carpal 
tunnel release procedure in 1995, and outpatient treatment 
records indicate that he has neurological impairment in the 
right arm and hand which is secondary to an old injury.  On 
remand, the veteran will be afforded another right upper 
extremity examination, in order to determine the degree of 
impairment associated with the service-connected right ulna 
fracture residuals, to include consideration of whether 
neurological impairment is manifested.  An opinion will be 
sought as to whether the current neurological impairment in 
the right upper extremity and the current diagnosis of right 
elbow osteoarthritis are related to the right ulna fracture 
residuals.  

The veteran will also be afforded a new examination of his 
left lower extremity, in order to obtain more specific 
information regarding the impairment associated with his 
service-connected left distal fibula fracture residuals.  
Evaluation of tibia and fibula impairment under Diagnostic 
Code 5262 requires consideration of the degree of ankle or 
knee disability associated therewith.  However, the veteran's 
most recent VA examination did not provide findings with 
regard to the left knee, and thus, the Board does not have 
adequate information for which to evaluate this disability.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should obtain copies of the 
veteran's pertinent treatment records 
from VA medical facilities in Montgomery, 
Birmingham, and Tuskegee, for the period 
of 1994 to the present time, to 
specifically include records associated 
with a right carpal tunnel surgery in 
1995.  

2.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with the service-connected 
right ulna fracture residuals.  All 
special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  The 
examiner should identify all diagnoses 
with regard to the right upper extremity 
which are related to the right ulna 
fracture residuals, along with 
corresponding objective findings for each 
diagnosis.  In particular, the examiner 
should provide findings regarding any 
neurological impairment associated with 
the right ulna fracture residuals.  In 
addition, an opinion should be provided 
as to whether the diagnoses of right 
carpal tunnel syndrome and osteoarthritis 
of the right elbow are attributable to 
the service-connected right ulna fracture 
residuals.  If neurological impairment, 
right carpal tunnel syndrome, and 
osteoarthritis of the right elbow are not 
found to be related to the right ulna 
fracture residuals, that fact should be 
expressly stated in the record.  If any 
of the requested findings and opinions 
cannot be provided, the reasons therefor 
should be expressly stated in the record.  
The examiner should also identify whether 
the following are manifested as a result 
of the right ulna fracture residuals:  
less movement than normal, more motion 
than normal, weakened movement, excess 
fatigability, incoordination and pain on 
movement.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  The claims 
folder and a copy of this remand should 
be provided to the examiner prior to the 
examination.  

2.  The RO should schedule the veteran 
for an examination for the purpose of 
determining the degree of impairment 
associated with the service-connected 
left fibula fracture residuals.  All 
special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  In 
particular, the examiner should provide 
findings regarding any left knee 
disability and/or left ankle disability 
attributable to the left fibula fracture 
residuals.  The examiner should indicate 
whether the veteran has marked knee or 
ankle disability as a result of the left 
fibula fracture.  If there is no ankle or 
knee disability attributable to the 
service-connected left fibula fracture 
residuals, that fact should be expressly 
stated in the record.  The examiner 
should also identify whether the 
following are manifested as a result of 
the left fibula fracture residuals:  less 
movement than normal, more motion than 
normal, weakened movement, excess 
fatigability, incoordination and pain on 
movement.  The claims folder and a copy 
of this remand should be provided to the 
examiner prior to the examination. 
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.   

3.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination. The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination. This remand serves as 
notification of that regulation.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
to include consideration of whether 
separate evaluations are warranted for 
distinct manifestations of a disability 
under the holding in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


